

Exhibit 10.4

RESTRICTED STOCK UNIT AWARD AGREEMENT




TO:    Samuel M. Inman, III (Employee Number: 126709)


THIS AGREEMENT (the “Agreement”) is made effective as of July 1, 2014 (the
“Grant Date”), between Covisint Corporation, a Michigan corporation (the
“Corporation”), and the individual whose name is set forth above, who is an
employee of the Corporation (the “Recipient”). Capitalized terms not otherwise
defined herein shall have the same meanings as in the Covisint Corporation 2009
Long Term Incentive Plan (the “Plan”), and the terms of the Plan are hereby
incorporated by reference and made a part of this Agreement.
In consideration of the mutual covenants set forth in this Agreement and other
good and valuable consideration, receipt of which is acknowledged, the parties
agree as follows:
1.Grant of the Restricted Stock Units. Subject to the terms and conditions of
the Plan and this Agreement, the Corporation grants to the Recipient 182,193
Restricted Stock Units (hereinafter called the “Units”). The Units shall vest
and become non-forfeitable in accordance with Section 2 below. In the event of
any conflict between the Plan and this Agreement, the terms of the Plan shall
control. The grant of Units made under this Agreement is referred to as the
“Units Award”.
2.    Vesting and Forfeiture.
(a)    As long as the Recipient continues to be employed by the Corporation, the
Units shall become vested and non-forfeitable as follows (each a “Vesting Date
and, together, the “Vesting Dates”):
i)
33.33% of the Units Award on July 1, 2015, the first anniversary of the Grant
Date;

ii)
33.33% of the Units Award on July 1, 2016, the second anniversary of the Grant
Date; and

iii)
33.34% of the Units Award on July 1, 2017, the third anniversary of the Grant
Date.

3.    Termination of Employment
Notwithstanding the foregoing, the entire Units Award shall become immediately
vested and non-forfeitable: (1) in the event that the Recipient ceases to be
employed due to Recipient’s death or Disability; (2) under the circumstances set
forth in Recipient’s Severance Agreement, dated July 1, 2014 (“Severance
Agreement”); (3) in the event the Recipient is terminated without Cause; or (4)
if, within 12 months following the effective date of a Change in Control, the
Recipient incurs an “Involuntary Termination” or “Good Reason Termination.” For
purposes of this provision, “Involuntary Termination” means Recipient’s
termination by the Corporation for

1 of 4        

--------------------------------------------------------------------------------



any reason other than “Cause”; “Cause” means (i) the willful and continued
failure by the Recipient to substantially perform the Recipient’s duties with
the Company (other than any such failure resulting from the Recipient’s
incapacity due to physical or mental illness) that has not been cured within 30
days after a written demand for substantial performance is delivered to the
Recipient by the Company’s board, which demand specifically identifies the
manner in which the board believes that the Recipient has not substantially
performed the Recipient's duties, or (ii) the willful engaging by the Recipient
in conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Recipient's part shall be
deemed "willful" unless done, or omitted to be done, by the Recipient not in
good faith and without reasonable belief that the Recipient's act, or failure to
act, was in the best interest of the Company; and “Good Reason Termination”
means constructive termination of Recipient’s employment if following a Change
in Control “Good Reason” as defined in the Severance Agreement exists..
(b)    If Recipient’s employment terminates other than under the circumstances
described in Section 2(a)(1), 2(a)(2), 2(a)(3) or 2(a)(4) above, Recipient’s
right to receive shares of Common Stock subject to Units that are not yet vested
automatically shall terminate and be forfeited by Recipient unless the
Committee, in the exercise of its authority under the Plan, modifies this
Section 2 in connection with such termination to provide otherwise.
1.    Settlement. No shares of Common Stock will be issued before the Units vest
in accordance with Section 2 above. As soon as practicable, but no later than
thirty (30) days, after the date on which the Units vest, the Corporation will
issue to Recipient or Recipient’s legal guardian or representative (if
applicable) one share of Common Stock for each vested Unit. The issuance of
shares of Common Stock may be in certificated form or in book entry form, in the
Corporation’s sole discretion, in either case without restrictive legend or
notation (except to the extent necessary or appropriate under applicable
securities laws). The Units shall not be settled in cash.
2.    Dividend Equivalents; Rights as a Shareholder.
(a) Each Unit awarded under this Agreement shall have a Dividend Equivalent (in
accordance with Section 4.6 of the Plan) associated with it with respect to cash
dividends on Common Stock that have a record date after the Grant Date and prior
to the date on which the Units are settled for shares of Common Stock. Such
Dividend Equivalents, if any, shall be paid by crediting the Recipient with
additional whole Units as of the date of payment of such cash dividends on
Common Stock. The number of additional Units (rounded down to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends that would have been paid on the dividend payment date with respect to
the number of shares of Common Stock underlying the unsettled Units previously
credited to the Recipient as of the dividend record date (including those Units
received as part of the Units Award and as a result of prior cash dividends) if
such shares had been outstanding on the dividend record date, by (ii) the Fair
Market Value per share of Common Stock on the dividend payment date. Such Units
shall be subject to the same terms and conditions and shall be settled in the
same manner and at the same time as provided in Section 3 of this Agreement.
(b) Except as set forth in Section 5(a) above, Recipient shall have no voting or
other rights as a shareholder of the Corporation until certificates are issued
or a book entry representing such

2 of 4

--------------------------------------------------------------------------------



shares has been made and such shares have been deposited with the appropriate
registered book entry custodian.
3.    Employee’s Employment by the Company. Nothing contained in this Agreement
or the Plan (i) obligates the Corporation to employ Recipient in any capacity
whatsoever or (ii) prohibits or restricts the Corporation from terminating the
employment, if any, of Recipient at any time or for any reason whatsoever, with
or without cause, and Recipient hereby acknowledges and agrees that neither the
Corporation nor any other person or entity has made any representations or
promises whatsoever to Recipient concerning Recipient’s employment or continued
employment by the Corporation or any Subsidiary.
4.    Change in Capitalization. In the event of a dividend or distribution paid
in shares of Common Stock or any other adjustment made upon a change in the
capital structure of the Corporation as described in Article IX of the Plan that
occurs prior to settlement, appropriate adjustment shall be made to the Units so
that they represent the right to receive upon settlement any and all new,
substituted or additional securities or other property (other than cash
dividends) to which Recipient would be entitled if Recipient had owned, at the
time of such change in capital structure, the shares of Common Stock issuable
upon settlement of the Units.
5.    Withholding. The Corporation shall have the right to withhold from
Recipient’s compensation or to require Recipient to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the vesting
of Units pursuant to Section 2. Subject to limitations in the Plan, Recipient
may, in order to fulfill the withholding obligation, tender previously-acquired
shares of Common Stock having an aggregate Fair Market Value equal to the amount
owed. The Corporation shall be authorized to take such action as may be
necessary, in the opinion of the Corporation’s counsel (including, without
limitation, withholding Common Stock otherwise deliverable to Recipient and/or
withholding amounts from any compensation or other amount owing from the
Corporation to Recipient), to satisfy the obligations for payment of any such
taxes. The Recipient shall have full responsibility, and the Corporation shall
have no responsibility (except as may be imposed by applicable law), for
satisfying any liability for any federal, state or local income or other taxes
required by law to be paid with respect to such Units, including upon the
receipt, vesting or settlement of the Units. The Recipient should seek his or
her own tax counsel regarding the taxation of the Units.
6.    Limitation on Obligations. Except as provided in Section 7 above, the
Corporation’s obligation with respect to the Units is limited solely to the
delivery to Recipient of shares of Common Stock upon settlement, and in no way
shall the Corporation become obligated to pay cash or other assets in respect of
such obligation. In addition, the Corporation shall not be liable to Recipient
for damages relating to any delay in issuing the shares or share certificates or
any loss of the certificates.
7.    Transfer of Units Award. Neither this Units Award nor Recipient’s rights
under this Agreement are assignable or transferable except by will or the laws
of descent and distribution, or with the Committee’s consent in accordance with
Section 10.3 of the Plan.

3 of 4

--------------------------------------------------------------------------------



8.    Securities Laws. Upon the vesting or settlement of any Units, the
Corporation may require Recipient to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement. The granting of the Units shall be subject to all applicable laws,
rules and regulations and to such approvals of any governmental agencies as may
be required.
9.    Notices. Any notice or election to be given to the Corporation shall be
addressed to the Corporation in care of its Secretary, and any notice to
Recipient shall be addressed to him or her at the address stated in the
Corporation’s records.
10.    Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.


RECIPIENT






/s/ Samuel M. Inman, III    
Samuel M. Inman, III


COVISINT CORPORATION




By: /s/ Robert C. Paul                
Robert C. Paul
Its: Chairman of the Board

4 of 4